Title: Joel Yancey: Letter of Credit, 12 Mar. 1821, 12 March 1821
From: Yancey, Joel
To: 

The Bearer Nace, the property of Mr Thomas Jefferson, is on his way to Monticello, with Beeves and Muttons for his Master, he will want some provision on the road for his Cattle should he be furnished by any person, and given   (Nace) a bill of it, they will certainly be paid, (if not sooner) by Mr Jefferson when he makes his Visit to Poplar Forest in next month.Joel Yancey12th March 1821Nace Recd from me fodr & Corn to amt three shillingsHenry FloodBuckingham 14th monthNatt fed his horse beeves and muttons here to the amount of one dollar & Twenty five centsJohn MorrisBuckingham 15th march 1821 